         Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                                  CRIMINAL ACTION
 JAMES S. QUAY,                                                    NO. 17-371-3

                          Defendant.



                                            OPINION

Slomsky, J.                                                                     September 3, 2021

I.     INTRODUCTION

       Defendant James Quay, who is serving a 125-month sentence, moves for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 199.) In his Motion, Defendant asks the

Court to grant him compassionate release because he “ha[s] been determined to have Care Level

2 symptoms which make [him] a higher risk for COVID-19[.]” (Id. at 5.) He further contends

that he has a “job that awaits [him] . . . in Atlanta,” he “ha[s] completed the Non-Resident Drug

Abuse Treatment Program and Parenting Program[,]” and he “ha[s] learned [his] lesson and

accept[s] responsibility for what [he] ha[s] done and want[s] to try to make it right by using [his]

skills to repay the victims [he has] harmed.” (Id. at 11.)

       The Government opposes Defendant’s Motion, citing his criminal history, the risk of harm

he presents to the community, his service of less than one-half of his sentence, and the fact that he

is fully vaccinated against COVID-19. (See Doc. No. 209 at 1, 5, 7.) Defendant and the

Government both filed Defendant’s sealed medical records which show that Defendant has

medical conditions including Type II diabetes, hypertension, and obesity. (See Doc. Nos. 200 at




                                                 1
        Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 2 of 16




12; 210 at 15, 75.) His medical records also show that he received both doses of the Pfizer COVID-

19 vaccine in February 2021. (See Doc. Nos. 200 at 51; 210 at 111.)

       For reasons that follow, Defendant’s Motion (Doc. No. 199) will be denied.

II.    BACKGROUND

       A.      Defendant’s Criminal History

       Defendant Quay is presently incarcerated at Federal Correctional Institution (“FCI”)

Talladega in Talladega, Alabama for two counts of securities fraud and aiding and abetting

securities fraud. In affirming Defendant’s sentence on appeal, the Third Circuit Court of Appeals

summarized the facts of Defendant’s case as follows:

       Quay, a former attorney and investment advisor, pleaded guilty to two counts of
       securities fraud in 2019. Over the two decades prior to this conviction, he
       participated in several schemes selling fraudulent investment products. Due to
       some of this fraudulent activity, the Securities and Exchange Commission obtained
       civil judgments and injunctions against him. During this time, Quay was also
       convicted of criminal contempt of court and tax fraud, each resulting in a term of
       imprisonment. Further, Quay was disbarred and then continued to hold himself out
       as an attorney, using an alias to conceal that he was disbarred.

       The securities fraud leading to Quay’s conviction in this case began in 2010, when
       Quay and a partner co-founded Aptus Planning LLC, a company that provided
       estate planning services and sold investment products. Through Aptus, Quay began
       promoting an investment firm, Paul-Ellis Investment Associates, which had falsely
       inflated its returns. Quay and his partner recruited thirteen clients to invest a total
       of $1,295,000 with Paul-Ellis Investment Associates. At Quay’s request, Paul-Ellis
       Investment Associates wired $385,900 of the $1,295,000 into a bank account
       controlled by Quay. Quay gave the $385,900—together with an additional
       $100,000 he solicited from another client—to someone with no institutional
       investing experience or licenses, whom Quay hired to invest the money. Ultimately,
       all but $9,000 was lost. After losing his clients’ money, Quay told them the
       investment strategy was “performing as expected” and that he anticipated
       “continued growth.”

       Based on this conduct, the Government charged Quay with two counts of securities
       fraud. While out on bond he sent text messages to Government witnesses, making
       false statements and requesting that the witnesses testify favorably to him. The
       Government then charged him with three counts of witness tampering. He later
       entered into a plea agreement to plead guilty to the securities fraud counts in
       exchange for the Government moving to dismiss the witness tampering charges.
                                                 2
         Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 3 of 16




       While out on bond awaiting sentencing, but after the guilty plea was entered, Quay
       cut his electronic monitoring device and absconded from supervision for twenty
       days before he was found and taken back into custody.

       At sentencing [on February 18, 2020], Quay’s total offense level was 28. Based on
       his convictions for tax fraud and criminal contempt—but not considering his
       history of selling fraudulent investment products—Quay’s criminal history
       category was II. Accordingly, the applicable Guidelines range was 87 to 108
       months’ imprisonment.

       Quay argued a sentence at the bottom of the Guidelines range was appropriate
       because his age made recidivism unlikely, his history of fraud was irrelevant, and
       his ability to pay restitution would increase with less imprisonment. The court
       considered these arguments and weighed the sentencing factors outlined in 18
       U.S.C. § 3553(a), but ultimately sentenced Quay to 125 months’ imprisonment
       [followed by 5 years’ supervised release]. 1 Th[e] 17-month upward variance was
       based on Quay’s history of fraudulent conduct, flight from supervision, and
       comments showing lack of remorse.

United States v. Quay, 841 F. App’x 388, 389-90 (3d Cir. 2021). The Third Circuit subsequently

affirmed Defendant’s “above-Guidelines sentence” on appeal, finding that “the sentence [was]

procedurally and substantively reasonable because th[is C]ourt considered the § 3553(a) factors

and based the upward variance on rational conclusions supported by the record.” Id. at 390.

       To date, Defendant has served approximately 23 months of his sentence and has earned

approximately 2 months’ credit for good conduct. (See Doc. No. 209 at 5.) With good time credit,

his anticipated release date is August 4, 2028. (See id.)

       B.      Defendant’s Pro Se Motion for Compassionate Release

       On August 2, 2021, Defendant filed the instant pro se Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 199.) In the Motion, Defendant avers that he

should be granted compassionate release because of his “substantial Care Level 2 issues which

increase [his] health risks during the COVID-19 ongoing pandemic.” (Id. at 10.) His attached


1
    “The court also ordered Quay to pay over one million dollars in restitution, jointly and severally
    with two co-defendants.” United States v. Quay, 841 F. App’x 388, 390 n.1 (3d Cir. 2021); see
    also (Doc. No. 151 at 6-8.)
                                                  3
         Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 4 of 16




medical records show that he has Type II diabetes, and with this, Defendant notes that “the

heightened risk of Type 2 diabetes when contracting COVID . . . can lead to death.” (Id.)

Defendant then avers that the Warden of FCI Talladega only denied his request for home

confinement because he has not served more than half of his sentence, but he “would have been

approved with all [his] health issues[.]” (Id.)

       In addition, Defendant states that “[a]n added benefit to early release includes [his] ability

to pay back [his] victims from the job that awaits [him] . . . in Atlanta, GA.” (Id. at 10-11.) He

“ha[s] learned [his] lesson and accept[s] responsibility for what [he] ha[s] done[,] and want[s] to

try to make it right by using [his] skills to repay the victims [he has] harmed.” (Id. at 11.) “At this

point[,]” Defendant asserts that “any additional punishment is only harming the victims and

taxpayers[.]” (Id.) As support for his Motion, Defendant attached sealed medical records showing

that he has medical conditions including Type II diabetes, hypertension, and obesity. (See Doc.

No. 200 at 12.)

       C.      The Government’s Response in Opposition to Defendant’s Motion

       On August 30, 2021, the Government filed a Response in Opposition to Defendant’s

Motion. (Doc. No. 209.) In its Response, the Government argues that Defendant’s Motion should

be denied because Defendant “has been vaccinated against COVID-19 and therefore does not

present an extraordinary and compelling reason permitting relief.” (Id. at 1.) It further avers that

“compassionate release is inappropriate” in light of “the risk of harm that [D]efendant presents to

the community, the time remaining on his sentence, and all other considerations under 18 U.S.C.

§ 3553(a)[.]” (Id.)

       Regarding Defendant’s medical conditions, the Government also attached Defendant’s

sealed medical records which confirm that he has Type II diabetes, hypertension, and obesity. (See

id. at 6; Doc. No. 210 at 15, 75.) But the Government notes that “[t]hese conditions appear well-
                                                  4
            Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 5 of 16




controlled at this time with medication provided by the institution[,] . . . . [D]efendant is fully

ambulatory and engages in all normal activities of daily living[,]” and most importantly, he

“received doses of the Pfizer [COVID-19] vaccine on February 2, and February 23, 2021” and is

“fully vaccinated against COVID-19.” (Doc. No. 209 at 7; see also Doc. No. 210 at 111.) As such,

the Government asserts that Defendant “no longer presents an ‘extraordinary and compelling

reason’ because he has been fully vaccinated since February 2021.” (Id. at 17.)

          As for the § 3553(a) sentencing factors, the Government submits that Defendant “fails to

demonstrate how release, twenty-five months into a 125- month sentence for a serious fraud crime,

reflects the seriousness of the offense, promotes respect for the law, and provides just punishment

for the offense.” (Id. at 27.) In the Government’s view, “[a] consideration of the [§ 3553(a)]

factors . . . shows that release at this point is inappropriate based on the offense of conviction,

[D]efendant’s managed medical condition, and the amount of time remaining on [D]efendant’s

sentence.” (Id.)

III.      DISCUSSION

          A.      The Analytical Framework Regarding Motions for Compassionate Release
                  Pursuant to § 3582(c)

          Generally, a district court “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). There are, however, “a few narrow exceptions” to this general

“rule of finality[,]” Freeman v. United States, 564 U.S. 522, 526 (2011), including the

compassionate release statute, § 3582(c)(1)(A). As amended by the recently enacted First Step

Act, § 3582(c)(1)(A) empowers a district court to modify a term of imprisonment on a defendant’s

motion after the defendant has exhausted his administrative remedies. 2 See § 3582(c)(1)(A)(i).


2
       A defendant may file a motion for compassionate release directly with a district court after he
       “has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
                                                    5
         Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 6 of 16




The statute provides, in part, that a court:

                [M]ay reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does
                not exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in [§ 3553(a)]
                to the extent that they are applicable, if it finds that—

                        (i) extraordinary and compelling reasons warrant such a
                            reduction; . . .

                and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission[.]

§ 3582(c)(1)(A). Congress, however, has not defined the term “extraordinary and compelling

reasons,” except to the extent that “[r]ehabilitation of the defendant alone” is insufficient to

constitute an extraordinary and compelling reason. 28 U.S.C. § 994(t). Instead, Congress

delegated the authority to define “extraordinary and compelling reasons” to the United States

Sentencing Commission. Section 1B1.13 of the Sentencing Guidelines explains that a sentence

reduction under § 3582(c)(1)(A) may be ordered where a court determines:

                [A]fter considering the factors set forth in 18 U.S.C. § 3553(a), . . .
                that—



    warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A); see
    also United States v. Harris, 973 F.3d 170, 171 (3d Cir. 2020) (holding prisoner need not fully
    exhaust administrative rights if thirty days pass from warden’s receipt of compassionate release
    request). In other words, before a defendant can make such a request to the court, he “must at
    least ask the Bureau of Prisons (BOP) to do so on [his] behalf and give [the] BOP thirty days
    to respond[,]” United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020), and if the BOP does
    respond adversely within the thirty days, to then exhaust any available administrative appeals
    during that period. See § 3582(c)(1)(A).

    Here, Defendant has met the exhaustion requirement before filing his Motion. On May 5,
    2021, Defendant sent a request for compassionate release to the Warden at FCI Fort Dix. (See
    Doc. No. 199 at 7.) On June 21, 2021, over thirty days after Defendant submitted the request,
    he drafted and signed the instant Motion for Compassionate Release, which was ultimately
    filed on August 2, 2021. (See id. at 6, 9.) Because over thirty days have elapsed from the date
    of Defendant’s request and the filing of the instant Motion, he has met the exhaustion
    requirement.
                                                  6
         Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 7 of 16




                          (1) (A) Extraordinary and compelling reasons warrant the
                                  reduction; . . .

                          (2) the defendant is not a danger to the safety or any other
                              person or to the community, as provided in 18 U.S.C.
                              § 3142(g); and

                          (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Application Note 1 to § 1B1.13 discusses the meaning of “extraordinary and compelling

reasons,” and lists three specific qualifying circumstances: (1) a defendant’s medical condition, (2)

age, or (3) family circumstances. § 1B1.13 n.1(A)-(C). This Note states:

               Provided the defendant [is not a danger to the safety of any person
               or to the community], extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant

                   (i)           The defendant is suffering from a terminal illness (i.e., a
                                 serious and advanced illness with an end of life
                                 trajectory). A specific prognosis of life expectancy (i.e.,
                                 a probability of death within a specific time period) is
                                 not required. Examples include metastatic solid-tumor
                                 cancer, amyotrophic lateral sclerosis (ALS), end-stage
                                 organ disease, and advanced dementia.

                   (ii)          The defendant is—

                          (I)       suffering from a serious physical or mental
                                    condition,

                          (II)      suffering from a serious functional or cognitive
                                    impairment, or

                          (III)     experiencing deteriorating physical or mental health
                                    because of the aging process,

                          that substantially diminishes the ability of the defendant to
                          provide self-care within the environment of a correctional
                          facility and from which he or she is not expected to recover.



                                                       7
        Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 8 of 16




               (B) Age of the Defendant. The defendant

                   (i)     is at least 65 years old;

                   (ii)    is experiencing a serious deterioration in physical or
                           mental health because of the aging process; and

                   (iii)   has served at least 10 years or 75 percent of his or her
                           term of imprisonment, whichever is less.

               (C) Family circumstances.

                  (i)      The death or incapacitation of the caregiver of the
                           defendant’s minor child or minor children.

                  (ii)     The incapacitation of the defendant’s spouse or
                           registered partner when the defendant would be the only
                           available caregiver for the spouse or registered partner.

§ 1B1.13 n.1(A)-(C). Application Note 1 further provides a “catch-all” provision, which allows a

court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).” § 1B1.13 n.1(D). 3

       The Application Notes only provide “helpful guidance” and are “not ultimately

conclusive . . . .” United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (quoting

United States v. Fox, No. 14-03, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July 11, 2019)).

Since the Sentencing Commission has not yet amended § 1B1.13 or its commentary to account for

the First Step Act, a district court has the authority to independently assess whether there are

extraordinary and compelling reasons warranting a sentence reduction under § 3582(c)(1)(A). See

Rodriguez, 451 F. Supp. 3d at 395.




3
    Although by its express language § 1B1.13 applies to motions brought by the Director of the
    BOP, the current consensus is that the First Step Act removed this requirement. See generally
    United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (considering whether a
    defendant bringing a direct-to-court motion for compassionate release demonstrated
    “extraordinary and compelling reasons” and using § 1B1.13 as “helpful guidance.”).
                                                  8
         Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 9 of 16




       In general, however, “[i]n the context of the current global pandemic, [c]ourts around the

country have [only] granted compassionate release where the defendant suffers from a serious

condition that increases the likelihood of severe consequences from COVID-19.” United States v.

Somerville, 463 F. Supp. 3d 585, 596 (W.D. Pa. 2020) (internal quotation omitted) (quoting United

States v. Brooks, No. 07-20047, 2020 U.S. Dist. LEXIS 85671, at *14 (C.D. Ill. May 15, 2020)).

In the Third Circuit, this means that “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In addition, “[m]ost, though

not all, of the cases where compassionate release has been granted also involved some showing

that COVID-19 is actually present, usually to a significant degree, in the facility where the prisoner

is incarcerated.” Somerville, 463 F. Supp. 3d at 596. Thus, “a prisoner seeking release due to

COVID-19 must at least show: (1) a sufficiently serious medical condition, or advanced age,

placing the prisoner at a uniquely high risk of grave illness or death if infected by COVID-19; and

(2) an actual, non-speculative risk of exposure to COVID-19 in the facility where the prisoner is

held.” Id. at 596-97.

       If a district court determines that an extraordinary and compelling reason exists, it must

then weigh that reason against the § 3553(a) factors to determine if a sentence reduction is

warranted and, if so, the extent of such reduction. See id. at 588 (“[T]he Court must weigh [the]

extraordinary circumstances against the ordinary sentencing factors under 18 U.S.C. § 3553(a).”).

Section 3553(a) establishes factors for a court to consider in initially imposing a sentence. Not

every factor is applicable, however, when considering a motion for compassionate release. In the

instant case, the applicable factors are:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;

                                                  9
        Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 10 of 16




               (2) the need for the sentence imposed—

                       (A) to reflect the seriousness of the offense, to promote respect for
                           the law, and to provide just punishment for the offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the defendant; and

                       (D) to provide the defendant with needed educational or vocational
                           training, medical care, or other correctional treatment in the
                           most effective manner[.]

                   . . . [and]

               (6) the need to avoid unwarranted sentence disparities among defendants
                   with similar records who have been found guilty of similar conduct[.]

§ 3553(a)(1)-(2), (6). Therefore, if a balance of a defendant’s extraordinary and compelling

reasons with the § 3553(a) factors support a reduced sentence, and that reduction is consistent with

applicable policy statements of the Sentencing Commission, a court may reduce a defendant’s

prison term, modify the terms of supervised release, or both.

       B.       Defendant’s Motion for Compassionate Release Will Be Denied

       Defendant’s Motion (Doc. No. 199) will be denied. Even if Defendant’s diabetes and

hypertension are extraordinary and compelling reasons for his release, he is fully vaccinated

against COVID-19, and COVID-19 is no longer present to a significant degree at FCI Talladega. 4


4
    No actual, non-speculative risk of contracting COVID-19 at FCI Talladega presently exists.
    Presently, only one inmate and seven staff members at FCI Talladega currently have COVID-
    19. See COVID-19 Cases, FEDERAL BUREAU OF PRISONS (Sept. 3, 2021),
    https://www.bop.gov/coronavirus/. These current numbers “are based on the most recently
    available confirmed lab results involving open cases . . . .” COVID-19 Cases, supra (emphasis
    omitted). Given this information, COVID-19 is not present to a significant degree at FCI
    Talladega. For this reason, and because the § 3553(a) sentencing factors weigh against a
    reduction or modification of Defendant’s sentence, his Motion will be denied. See United
    States v. Phillips, No. 09-718, 2020 WL 5076753, at *4 (E.D. Pa. Aug. 27, 2020) (“Even if
    [defendant’s] particular combination of medical conditions . . . place him at a high risk, . . .
    [he] would not be entitled to a compassionate release due to his history of violence and because
                                                10
        Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 11 of 16




Further, the relevant § 3553(a) factors weigh against a reduction or modification of his sentence. 5

Each of these conclusions is discussed seriatim.

               1.      Defendant’s Medical Conditions May Present an Extraordinary and
                       Compelling Reason for His Release, But Defendant is Fully
                       Vaccinated Against COVID-19

       Defendant alleges in his Motion that he “ha[s] been determined to have Care Level 2

symptoms which make [him] a higher risk for COVID-19[.]” (Doc. No. 199 at 5.) In its Response

in Opposition, the Government acknowledges that Defendant “presents the risk factors of type II

diabetes, hypertension, and obesity[,]” but submits that “he no longer presents an ‘extraordinary

and compelling reason’ because he has been fully vaccinated since February 2021.” (Doc. No.

209 at 17.)

       Because Defendant’s medical records show that he has Type II diabetes, hypertension, and

obesity (see Doc. Nos. 200 at 12; 210 at 15, 75), for purposes of this Motion, the Court will assume

without deciding that Defendant’s diabetes, hypertension, and obesity present extraordinary and

compelling reasons for compassionate release in light of the COVID-19 pandemic. 6 Nevertheless,

the Court notes that other courts have denied compassionate release where defendants presented

COVID-19 risk factors but committed serious fraud offenses. See, e.g., United States v. Kolodesh,

484 F. Supp. 3d 245, 247-48 (E.D. Pa. 2020) (denying relief to a 58-year-old defendant who



    he has not demonstrated a more than mere speculative risk of exposure to COVID-19 at FCI
    Fort Dix.”).
5
    Because the Court will deny Defendant’s Motion for the reasons given, it is not necessary to
    determine whether a reduction in Defendant’s sentence would be consistent with applicable
    policy statements of the Sentencing Commission.
6
    The CDC notes that diabetes, hypertension, and obesity are COVID-19 risk factors. See People
    with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION (Aug. 20,
    2021),      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
    medical-conditions.html.
                                                11
        Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 12 of 16




committed a $16 million fraud and who suffers from heart disease, obesity, and other conditions);

United States v. Hill, No. 18-271, 2020 WL 4431530, at *1 (E.D. Pa. July 31, 2020) (denying relief

to a 57-year old defendant who is obese and has heart disease but also is a serial fraudster).

       More importantly, Defendant received both doses of the Pfizer COVID-19 vaccine in

February 2021. (See Doc. Nos. 200 at 51, 68-69; 210 at 111.) Courts in this District also have

denied compassionate release, in part, because the defendant had been—or would soon be—

vaccinated against COVID-19. See, e.g., United States v. Limehouse, No. 08-0223-1, 2021 WL

1387756, at *6 (E.D. Pa. Apr. 13, 2021) (“FCI Cumberland is . . . in the process now of inoculating

both its staff members and its inmate population with the COVID-19 vaccines.”); United States v.

Slone, No. 16-400, 2021 WL 1374634, at *1 (E.D. Pa. Apr. 12, 2021) (“To the extent Mr. Slone

believes his asthma puts him at risk for COVID-19, the risk is mitigated having received two doses

of the effective Moderna [COVID-19] vaccine and he otherwise does not present health concerns

rising to the level of extraordinary and compelling reasons for release.”); United States v. Roper,

No. 16-335, 2021 WL 963583, at *4 (E.D. Pa. Mar. 15, 2021) (“[T]he [BOP] medical staff is

actively treating and successfully managing Mr. Roper’s conditions, and, perhaps most

importantly, the Bureau provided the first of two vaccination shots several weeks ago and no one

suggests delay in the second shot. Mr. Roper does not present an extraordinary and compelling

reason for his release.”); United States v. Ulmer, No. 18-00579-3, 2021 WL 844579, at *3 (E.D.

Pa. Mar. 5, 2021) (“Ulmer’s request for compassionate release has no merit in fact or law. He

presents minor health concerns and his recovery from COVID-19 and vaccination significantly

outweigh any issues at FPC Lewisburg.”).

       Given the holdings in these cases, and the fact that Defendant has been fully vaccinated

against COVID-19 since February, he has not presented extraordinary and compelling reasons to



                                                 12
        Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 13 of 16




justify granting his Motion for Compassionate Release. 7

                2.      The § 3553(a) Sentencing Factors Do Not Weigh in Favor
                        of Defendant’s Release

        Assuming, arguendo, that Defendant’s diabetes and hypertension present extraordinary and

compelling reasons for his release, the relevant § 3553(a) factors do not support his compassionate

release to home confinement or a sentence reduction. As a threshold matter, other courts in this

District have denied compassionate release in similar cases where, despite extraordinary and

compelling circumstances warranting a defendant’s release, the § 3553(a) sentencing factors

heavily weighed against granting such relief. See, e.g., United States v. Glenn, No. 15-99, 2021

WL 3190553, at *7 (E.D. Pa. July 28, 2021) (denying compassionate release because,

notwithstanding the defendant’s diabetes, “the relevant § 3553(a) factors d[id] not support his

compassionate release to home confinement or a sentence reduction”); United States v. Spivey,

471 F. Supp. 3d 621, 623 (E.D. Pa. 2020) (footnote omitted) (denying compassionate release based

on § 3553(a) sentencing factors despite “assum[ing] . . . that [d]efendant’s underlying health

conditions . . . present extraordinary and compelling reasons for compassionate release in light of

the COVID-19 pandemic”); United States v. Holmes, No. 08-495, 2020 WL 4504440, at *3 (E.D.

Pa. Aug. 5, 2020) (“Even if defendant has the requisite serious medical conditions, the [c]ourt’s

analysis does not end here. . . . [T]he [c]ourt [must] consider the ‘factors set forth in section 3553(a)

to the extent they are applicable’ before [it] may reduce [defendant’s] sentence. These factors . . .

support the need for [defendant] to serve the sentence imposed.”).

        Turning to the § 3553(a) sentencing factors and their application to Defendant, the relevant



7
    Defendant is 60 years old. (See Doc. No. 209 at 6.) He does not suffer from a terminal illness
    or a serious cognitive impairment, and he is not a caregiver to minor children. See § 1B1.13
    n.1(A)-(C). Thus, the factors listed in the Sentencing Guideline Manual, see § 1B1.13 n.1(A)-
    (C), are not relevant here.
                                                   13
        Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 14 of 16




sentencing factors counsel against Defendant’s release at this time. First, the Court has examined

the nature and circumstances of the offense and Defendant’s history and characteristics. See

§ 3553(a)(1). Defendant is presently incarcerated for two counts of securities fraud and aiding and

abetting securities fraud. (See Doc. No. 151 at 1.) Defendant states that if he is released, he is

“willing to give up to 50% of [his] net earnings to the repayment of victims’ losses,” and he

“want[s] to try to make it right by using [his] skills to repay the victims [he has] harmed.” (Doc.

No. 199 at 11.) However, Defendant’s assertions are undermined by the nature and circumstances

of the instant offense and his history and characteristics.

       The Government notes in its Response in Opposition that Defendant “has a long and

unbroken history of fraudulent conduct.” (Doc. No. 209 at 26.) In the Government’s Sentencing

Memorandum, which it adopts by reference in its Response in Opposition, (see id. at 5 n.1), it

highlighted “material facts” from Defendant’s fraudulent history:

       1) In 2005, while he was a practicing attorney and providing tax advice, he pled
          guilty to filing a false income tax return, and was sentenced to 15 months in
          prison;

       2) In 2007, after his release from prison, he was disbarred;

       3) In 2003, a jury in state court in Georgia found that he had breached his fiduciary
          duty to a former employer, an estate planning company, by, among other things,
          forging a client’s signature on a trust account application in 2000; and

       4) During 2007, 2008, and part of 2009, he was paid referral fees for soliciting
          clients to invest in an investment program that was revealed as a fraud in April
          of 2009.

(Doc. No. 147 at 10.) The Government also noted that prior to sentencing in the instant case,

Defendant “cut his electronic monitoring bracelet and fled.” (Id. at 4.)

       At sentencing, the Court acknowledged both the nature and circumstances of instant

offense and Defendant’s fraudulent criminal history:



                                                 14
        Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 15 of 16




       I have to look at the nature and circumstances of the offense. We have more than
       ten victims of the fraud in this case. People who, . . . thought they were dealing
       with somebody they could trust, but it was somebody that just lied to them
       wholesale, and he knew when he was talking to them that he was lying, looked in
       their face . . . and perpetrated a fraud that has brought nothing but misery, harm,
       and a lot of loss of sleep to the victims of his fraud. When I look at the numbers
       that are involved in terms of the restitution obligation here, we have over a million
       dollars that has to be repaid. . . . So this case involves a very serious and the facts
       of how the people would take advantage of the circumstance of the offense is quite
       serious. I also have to take a look at and consider the history and characteristics of
       the Defendant. . . . he used his education to defraud people and misrepresent to
       people so that he could line his own pocket. It’s astounding to me that he’s
       convicted in the tax case in 2004, he did over a year in jail for participating in that
       crime, and yet he still held himself out after he was disbarred to be a lawyer. . . . if
       you have that mental attitude, it’s an attitude that’s going to lead you to just continue
       to commit more crimes, and the pattern of fraud over the years is truly something
       that is not in his favor at all.

(Doc. No. 161 at 95:4-16, 96:3-97:2.) As such, there is no assurance that Defendant would refrain

from criminal activity if he were released.

       The Court also has considered whether Defendant’s release would reflect the seriousness

of the offenses, promote respect for the law, provide just punishment, afford adequate deterrence,

and protect the public from further crimes by him. See § 3553(a)(2)(A)-(C). Defendant has served

less than one-quarter of his 125-month sentence. (See Doc. No. 209 at 5.) The magnitude of

Defendant’s crimes warrant the sentence he received. 8 Despite Defendant’s contention that he

“ha[s] learned [his] lesson and accept[s] responsibility for what [he has] done[,]” (id. at 13), the



8
    In United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir. 2020), the Third Circuit held the
    following regarding 18 U.S.C. § 3582(c)(1)(A) and its requirement that a court reviewing a
    motion for compassionate release consider the § 3553(a) factors to the extent they are
    applicable:

           Because a defendant’s sentence reflects the sentencing judge’s view of the §
           3553(a) factors at the time of sentencing, the time remaining in that sentence
           may—along with the circumstances underlying the motion for compassionate
           release and the need to avoid unwarranted disparities among similarly situated
           inmates—inform whether immediate release would be consistent with those
           factors.
                                                  15
        Case 2:17-cr-00371-JHS Document 213 Filed 09/03/21 Page 16 of 16




Government believes that he “continues to present a danger to the community” in light of the fact

that, “at the time of his offense, the defendant was engaged in prohibited conduct that presented a

significant danger to the community[,]” and “when arrested for the securities fraud, [he] engaged

in witness tampering while on pretrial release[] and he cut his electronic monitoring bracelet and

fled.” (Doc. No. 209 at 26.) The Court agrees with the Government and finds that Defendant’s

release at this point would neither reflect the seriousness of his offenses, promote respect for the

law, provide just punishment, afford adequate deterrence, nor protect the public from further

crimes he may commit.

       Finally, the Court has considered the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct. See § 3553(a)(6).

Defendant received a 125-month sentence, which was above the Sentencing Guideline range of

87-108 months’ imprisonment. Even though the Court sentenced Defendant above the Guideline

range, the Third Circuit affirmed Defendant’s sentence on appeal. See Quay, 841 F. App’x at 392.

As stated in Section II, supra, the Third Circuit found that “the sentence [was] procedurally and

substantively reasonable because th[is] [C]ourt considered the § 3553(a) factors and based the

upward variance on rational conclusions supported by the record.” Id. at 390. Therefore, a

reduction in Defendant’s sentence would frustrate the legislature and Sentencing Commission’s

goal of offering courts the leeway to impose a sentence that is sufficient but not greater than

necessary to serve the goals of sentencing.

       In sum, none of the applicable § 3553(a) factors favor Defendant’s release.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Compassionate Release (Doc. No. 199)

will be denied. An appropriate Order follows.



                                                16
